 
EXHIBIT 10.43
August 1, 2002
 
David L. Goret
116 Sand Spring Road
New Vernon, N.J. 07976
 
Dear David:
 
On behalf of Mercator Software, I am very pleased to extend an offer of
employment to you as Senior VP, General Counsel. Your first day of employment is
to be determined but expected on or about September 3, 2002. Following are
details of our offer to you.
 
1.  Position.    SVP, General Counsel reporting to Ken Hall, Executive VP, CFO &
Treasurer. Your work location will be Wilton, CT. By signing this letter, you
confirm to the Company that you are under no contractual or other legal
obligations that would prohibit you from entering employment with or performing
your duties for the Company.
 
2.  Compensation and Employee Benefits.    You will be paid a starting salary at
the rate of $208,000 annually, subject to Mercator’s annual compensation review
each year beginning January, 2003, and payable bi-weekly in accordance with the
Company’s standard payroll schedule. We will also offer you the opportunity to
participate in the Company’s annual incentive bonus plan, under which you will
be eligible to earn, at par, a bonus of 75% of your base salary. The bonus
payout is based upon corporate and strategic performance objectives. The payout
range is zero to 300% of the at par amount, pro-rated for 2002. A $15,000
advance of this bonus will be paid upon your start, and applied against the
bonus earned and payable in February of following year, consistent with when
other executives at this level are paid. As a senior executive, you will be
eligible to participate in the company-sponsored executive benefit program,
including MERP (Medical Executive Reimbursement Program), pro-rated to 50% of
the calendar year benefit for 2002.
 
3.  Options.    You will be granted 100,000 options, subject to approval of the
Compensation Committee of the Board of Directors, upon joining the company with
an exercise price equal to the fair market value on the date of hire. Upon your
start date, 25,000 options will vest immediately, with the remainder vesting
quarterly over a four-year period. In addition, you will be eligible for
additional options in Q1 along with other senior executives.



--------------------------------------------------------------------------------

 
Upon a change of control of Mercator, Fifty (50%) percent of your outstanding
unvested stock options will vest and become immediately exercisable. In the
event of a Change of Control, if you are constructively dismissed within one
year of such action, you will be provided a pro-ration of your y-t-d target
annual bonus, plus 12 months severance (salary & target bonus) and benefits and
100% of your outstanding unvested stock options will vest and become immediately
exercisable.
 
A change of control will be defined as the Acquisition, merger, dissolution,
liquidation, consolidation or sale of all or substantially all of the assets of
the company. The options that you acquire shall be subject to the terms and
conditions of the relevant stock option plan and stock option agreement and
other related agreements to be entered into by and between you and the Company.
 
Constructive dismissal shall be defined as the occurrence of any of the
following, without employee’s written consent: (i) a significant diminution of,
or the assignment to you of any duties inconsistent with your title, status,
duties or responsibilities, (ii) a reduction in annual base salary, target bonus
or fringe benefit which by itself or in the aggregate is material to employee’s
compensation, or (iii) the failure to obtain the written assumption of
employee’s employment Agreement by any successor to all or substantially all of
its assets or business within thirty (30) days after a merger, consolidation,
sale or a Change of Control as defined above.
 
4.  Vacation.    You will be entitled to four weeks vacation annually, pro-rated
for 2002 in addition to scheduled company holidays.
 
5.  Life Insurance.    As an executive within the company, you will be entitled
to receive term life insurance in the amount of $500,000 subject to insurance
physical and review.
 
6.  Severance.    If you are constructively dismissed for any reason other than
for cause, you will be entitled to twelve months’ salary payable biweekly. In
addition, executive benefits for medical insurance and other executive
perquisites will be provided for twelve months or until available from another
employer, whichever occurs first. Cause means: (i) your conviction of a felony;
 
(ii) your willful neglect of your obligations and duties hereunder, which
neglect you fail to remedy within ten days after written demand from Mercator;
or (iii) you willfully engage in conduct demonstrably and materially injurious
to Mercator, momentarily or otherwise, and fail to remedy such conduct within
ten days after receipt of Notice thereof from Mercator. For the purpose of this
clause, no act, or failure to act, on your part shall be deemed willful unless
done, or omitted to be done, by you in good faith and without reasonable belief
that your action or omission was in, or not opposed to, the best interests of
Mercator.
 
Constructive dismissal shall be defined as in section 3 above.
 
7.  Employment Relationship.    The term of your employment with the Company is
for no specific period of time. Your employment with the Company will be “at
will,” meaning that either you or the Company may terminate your employment at
any time and for any



2



--------------------------------------------------------------------------------

 
reason, with or without cause. This is the full and complete agreement between
you and the Company on this term. Although your job duties, title, compensation
and benefits, as well as the Company’s personnel policies and procedures, may
change from time to time, the “at will” nature of your employment may only be
changed in an express written agreement signed by you and the Company.
 
8.  Withholding Taxes.    All amounts of compensation referred to in this letter
are subject to reduction by the Company to meet all applicable withholding and
payroll tax requirements.
 
9.  Conditions of Employment.  Upon joining Mercator, you will be required to
sign the enclosed Conditions of Employment agreement that includes
non-disclosure and non-compete clauses which set forth conditions relating to
the security and protection of the Company’s trade secrets. In addition, you
will be required to comply with and periodically sign a certification of
compliance with Mercator’s Insider Trading Policy.
 
10.  Entire Agreement.    This letter supersedes and replaces any prior
understandings or agreements, whether oral or written, between you and the
Company regarding the subject matter described in this letter and is subject to
a successful background, reference check and approval by the Board of Directors.
 
We hope that you find the foregoing terms acceptable. You may indicate your
agreement with these terms and accept this offer by signing and dating the line
provided below and returning the executed copy to the undersigned. The terms and
conditions of this offer will expire on August 2, 2002 unless extended in
writing. Your employment with the Company is also contingent upon approval by
the Compensation and Options Committees of the Board of Directors and your
providing legal proof of your identify and authorization to work in the United
States.
 
I look forward to working with you and if you have any questions, please call me
at (203) 563-1358 (cell: 203-722-9416).
 
Very truly yours,
MERCATOR SOFTWARE, INC.
 
/s/    Greg O’Brien
 
Greg O’Brien
SVP Human Resources
 
I have read and accept this employment offer:
 
Date: 8/1/02

   
/s/    DAVID L. GORET
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

   
Signature of David L. Goret



3